PER CURIAM:
The claimants and respondent have filed a written stipulation indicating that on or about October 31, 1976, the respondent was engaged in certain work on a road maintained by it in South Charleston, West Virginia. Respondent’s employee backed a gravel truck into the claimants’ private driveway and as a result, their waterline was broken. It was stipulated that a fair and reasonable estimate of the damages sustained by the claimants was $194.22. The Court believing that liability exists on the part of the respondent and that the damages are reasonable, an award of $194.22 is directed in favor of claimants.
Award of $194.22.